Citation Nr: 0830489	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Whether a timely notice of disagreement (NOD was filed with 
respect to a September 2005 decision denying reimbursement 
for unauthorized medical expenses at St. Joseph's Hospital 
from August 12, 2005 to August 17, 2005.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from March 1975 to December 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York, which denied entitlement to 
reimbursement for unauthorized medical expenses.


FINDINGS OF FACT

1.  On September 13, 2005, VAMC Canandaigua notified the 
veteran of the denial of entitlement to reimbursement for 
unauthorized medical expenses at St. Joseph's Hospital in 
August 2005; notice of appeal rights was provided with this 
decision.

2.  The veteran did not respond to the September 2005 notice 
within one year; an NOD was received in November 2006.


CONCLUSION OF LAW

The veteran did not timely submit a notice of disagreement 
(NOD) with the September 2005 decision denying entitlement to 
reimbursement for unauthorized medical expenses, and the 
Board does not have jurisdiction to review the merits of an 
appeal challenging that rating decision.  38 U.S.C.A. 
§§ 7104, 7105, 7108, (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  As the issue addressed here involves primarily a 
matter of statutory and regulatory interpretation, the 
provisions of the VCAA are not for application.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2004).  In the 
instant case the facts are not in dispute.  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the perfection of appeals to the 
Board.  Since there exists no reasonable possibility that 
further assistance or notice would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

The Board further notes that VA has in fact provided adequate 
notice and assistance in this case to provide an opportunity 
for meaningful participation in the process.  The September 
2005 decision included the veteran's appellate rights, and he 
was also provided with correspondence detailing what evidence 
and information was required to substantiate his claim.  VA 
has associated all relevant documentation with the file, to 
include private treatment records, copies of correspondence 
with the provider, and VA progress notes.  Even if 
applicable, no further notice or assistance to the veteran 
would be required under the VCAA.

The Board only has jurisdiction to review RO decisions that 
are timely appealed.  For an appeal to be timely, a claimant 
must file a NOD within a year after mailing of the notice of 
the adverse action; and to timely perfect an appeal the 
claimant must submit a substantive appeal within 60 days 
after being sent a statement of the case, or within the 
remainder of the 1-year period which follows the  notice to 
him of the adverse decision, whichever period ends later.  
38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§  20.101, 
20.200, 20.201, 20.302.  Without a timely NOD with the 
unfavorable determination by the agency of original 
jurisdiction, the Board has no jurisdiction to consider the 
merits of an appeal of such determination.  38 U.S.C.A. 
§§ 7105(c), 7108.  See also Marsh v. West, 11 Vet. App. 468 
(1998).

The Board's jurisdiction is a threshold question that must be 
resolved affirmatively before the Board may address an appeal 
on the merits.  See 38 U.S.C.A. § 7108.  

In the instant case, the veteran does not dispute that he was 
notified in September 2005 that reimbursement for his 
unauthorized medical expenses was denied.  He argues that 
after receiving bills from the hospital, he contacted the 
VAMC and was told that payment had been authorized.  He 
continued to receive bills from St. Joseph's Hospital and 
reassurance from a billing clerk at the VAMC that there was 
no problem.  He stated in December 2005 correspondence that 
he did not file a timely NOD because he "was under the 
presumption that payment had not been denied."  He states 
that it was not until he received notice of the referral of 
the debt to a collection agency that he realized the bill 
remained his responsibility.

The record clearly shows that the veteran was aware of a 
dispute over payment of the debt.  Payment was authorized 
only for treatment until the veteran was stable on August 12, 
2005, and not beyond.  He was informed by the VAMC that 
payment had been denied, and of what steps he should take to 
dispute that determination.  He elected to follow a different 
path by contacting the VAMC billing department and his 
primary care provider.  The veteran contends that he was 
provided incorrect, or at least incomplete information.  
While the Board is sympathetic regarding the misunderstanding 
over the authorization, the law is binding.  If the veteran 
felt the VAMC determination was in error, he should have 
filed an NOD with the VAMC as directed, in the one year time 
period.  He did not do so; the record does not reflect, and 
the veteran does not allege, receipt of any communication or 
correspondence which could be construed as an NOD within the 
appellate period.

The NOD was not timely, and the first threshold for 
establishing Board jurisdiction is not met.  38 U.S.C.A. 
§ 7105.  Consequently, the Board has no jurisdiction to 
consider an appeal challenging the September 2005 rating 
decision assignment effective date for service connection for 
the low back disorder, and must "reject" consideration of 
the merits of such appeal. 38 U.S.C.A. § 7108.  


ORDER

As the Board does not have jurisdiction in the matter, the 
appeal seeking reimbursement for unauthorized medical 
expenses is dismissed.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


